


LOYALTY AND CONFIDENTIALITY AGREEMENT
Name:     _____________________________________
        
THIS LOYALTY AND CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into between
the undersigned individual (the “Employee”) and Rent-A-Center, Inc., together
with its subsidiaries and affiliates whether hereafter acquired or formed (the
“Company”), collectively referred to as the “parties.” As a condition of
employment, in exchange for the opportunity to participate in the 2006 Amended
and Restated Long Term Incentive Plan of Rent-A-Center, Inc. (“LTIP”), for the
mutual promises of the parties herein, and for other good and valuable
consideration, each of which is independently sufficient to support this
Agreement, the parties agree as follows:


SECTION 1. Duty of Loyalty. Employee agrees to avoid conflicts of interest and
promptly inform the Company of any business opportunities that are related to
Company’s line of business. Employee will avoid competing with Company, setting
up a business to compete with the Company, or undertaking other disloyal acts
while employed with Company.


SECTION 2. Confidentiality and Business Interests. The parties agree to the
following to protect the Company’s legitimate business interests:


2.1. Definitions. Company’s “Confidential Information” means information, or a
compilation of information, in any form (tangible or intangible), related to the
Company’s business that the Company has not made public or authorized public
disclosure of and that is not already generally known, through proper means, to
the public or other persons who would obtain value or competitive advantage from
its disclosure or use. The parties agree that, without limitation, some examples
of the Company’s Confidential Information are: the Company’s High Touch Store
System database, SIMS, or any other point-of-sale “POS” system, internally
created lists of customers, customer leads or prospects, customer history and
analysis including but not limited to demographic and other research related to
current and prospective customers, market analyses; internally created or
maintained information concerning assessments of Company’s employees and key
vendor or contractor relationships; and, Company’s business and strategic plans,
marketing plans, real estate information, product purchasing information,
product pricing information, product service information, non-public rent-to-own
and financial services industry data, market penetration and concentration
analyses, non-public financial or operational records or data, and research and
development information regarding new products or services not yet released to
the public. Additionally, the Company’s non-public compilations of otherwise
available information that attain greater value or utility because of time and
expense invested in a unique compilation, analysis, or formatting will be
considered Confidential Information. Information disclosed to the general public
by Company through proper means is not considered Confidential Information.


2.2. Company Authorizations.. Upon the Effective Date of this Agreement, Company
will do one or more of the following: (a) provide Employee with authorization to
access and use some of the Company’s Confidential Information (such
authorization may be provided through a computer password, authorization letter,
or other means); and/or, (b) provide Employee authorization to develop and use
goodwill of the Company through, for example, authorization to represent the
Company in communications with customers and prospective customers, expense
reimbursements in accordance with Company policy limits, and/or assistance in
facilitating contact with customers, and/or (c) provide Employee with
authorization to participate in specialized management training related to the
business and Confidential Information of the Company. The foregoing agreement is
a fully enforceable ancillary agreement at the time made. The Company is acting
in reliance upon Employee’s agreement to comply fully with the restrictions
provided for in this Agreement.
 




--------------------------------------------------------------------------------




2.3. Employee Non-disclosure. Employee agrees not to engage in any unauthorized
use or disclosure of Company’s Confidential Information. Nothing herein will be
construed to require withholding information in violation of any applicable
state or federal law, or to prohibit Employee from reporting of information
where such a report is required or protected by law; provided, however, that
Employee agrees to give Company as much notice as is possible (presumably 5
business days or more) before a compelled disclosure under such circumstances
unless otherwise prohibited by law from doing so. Employee will cooperate in the
Company’s efforts to protect its Confidential Information. Employee will help
maintain records on Company customers, suppliers, and other business
relationships, and will not use these records to harm the business of the
Company. Employee will return to the Company all of the foregoing records and
any other Company records and copies thereof (physical or electronic) in
Employee’s possession or control upon termination of employment or earlier if so
requested, and will not retain any such material or information except where
expressly authorized in writing to do so.
 


SECTION 3. Protective Covenants. Employee agrees that the covenants below are
(i) reasonable and necessary for the protection of legitimate business interests
of Company, and (ii) do not place an unreasonable burden upon the Employee’s
ability to earn a living.
3.1. Definitions. “Customer” means a person or entity that has an ongoing
business relationship or prospective business relationship with the Company
prior to any act of prohibited interference, and (i) that did business with a
facility, division, or portion of Company’s business that Employee received
access to Confidential Information about in the preceding two years, or (ii) had
material contact with Employee or a person under Employee’s supervision in the
preceding two years. A "Competing Business" is a person or entity that is in the
business of providing a Conflicting Product or Service. A "Conflicting Product
or Service" is a product or service that would displace a product or service
that Employee assists the Company in developing, selling, distributing,
servicing, or otherwise providing to Company's customers or receives
Confidential Information about within the preceding two (2) years. By way of
example, and not limitation, a “Competing Business” is understood to include any
person or entity engaged in the rent-to-own business or related services.
“Restricted Area” refers to the United States, Canada, Mexico, and each
additional country where the Company does business or is actively planning to do
business at the time Employee’s employment ends and about which Employee was
provided Confidential Information during employment. The nature of Employee’s
position is such that he or she will be provided Confidential Information about
the Company’s business activities and plans in each country where Company does
business or is planning to do business. Accordingly, Employee agrees that the
Restricted Area definition is reasonable and necessary.
3.2. Restriction on Interfering with Employee Relationships. During employment
with Company, and for two (2) years thereafter, Employee will not, either
directly or indirectly, (a) solicit, induce, or encourage an employee of the
Company to leave the Company, or (b) help another person or entity to hire away
an employee of the Company; unless such activity is expressly authorized by a
supervisor of Employee on behalf of the Company. Where required by law, the
foregoing restriction will only apply to employees that Employee, worked with,
supervised, or help manage, within the last two years of Employee’s employment
with Company. The Company’s primary remedy shall be injunctive relief as
provided for in Section 5 below. However, the parties recognize that if Company
loses an employee due to interference by Employee prior to or in spite of an
injunction, it will not be possible to quantify the precise damage that this
would cause. Accordingly, in the event Company loses an employee due, in whole
or in part, to conduct by Employee that violates this Agreement, then Employee
shall pay Company a sum equal to fifty percent (50%) of the lost employee's
annual compensation (based on the lost employee’s last rate of pay with Company)
as a reasonable estimate of part of the damages caused by Employee’s breach.
This shall not preclude or act as a substitute for any remedy that would
otherwise be available, including but not limited to, injunctive relief against
further prohibited solicitation or interference with employee relationships.




--------------------------------------------------------------------------------






3.3. Restriction on Interfering with Customer Relationships. During employment
with Company, and for two (2) years thereafter, Employee will not, directly or
indirectly, interfere with the relationship between the Company and a Customer.
It shall be considered a prohibited act of interference for Employee to,
directly or indirectly, either: (a) solicit, encourage, or induce, a Customer to
rent, buy or accept a Conflicting Product or Service , (b) help provide a
Conflicting Product or Service to a Customer, or (c) solicit, encourage, or
induce a Customer to stop or reduce doing business with the Company; unless,
such activity has been expressly authorized by a supervisor of Employee on
behalf of the Company. The parties stipulate that this restriction is inherently
limited to a reasonable geography or geographic substitute because it is limited
to the place or location where the Customer is located at the time: provided,
however, that if additional geographic limitation is required by law then this
Paragraph shall be deemed limited to Customers who do business within the
Restricted Area.
    
3.4. Restriction Against Unfair Competition. Employee agrees that during
employment, and for a period of two (2) years after Employee’s employment with
Company ends, Employee will not, directly or indirectly, accept or participate
in any position (as an employee, consultant, advisor, contractor, shareholder,
director, partner, joint-venturer, investor, or otherwise) that would involve
assistance in the management, operation, finance, administration, or sale or
rental activities of a Competing Business within the Restricted Area or would
otherwise be likely to result in the use or disclosure of Confidential
Information. The foregoing does not prohibit ownership of less than 2% of the
outstanding stock of a publicly traded company so long as it is a
non-controlling interest, or passive mutual fund investments.


3.5. Survival of Restrictions. Employee will advise any future employer of the
restrictions in this Agreement before accepting new employment. The
post-employment restrictions provided for in this Agreement shall survive the
termination of Employee's employment with Company regardless of the cause of the
termination. If a Court or arbitrator finds that Employee has failed to comply
with a time-limited restriction in this Agreement, the time period applicable to
that restriction shall be extended by one day for each day Employee is found to
have violated the restriction up to a maximum period of two (2) years so as to
give the Company the full benefit of the time period bargained for.


SECTION 4. Alternative Dispute Resolution.


4.1    Notice and Early Resolution Conference. Employee will give Company at
least thirty (30) days written notice before either accepting an offer of
employment with a Competing Business or going to work for a Competing Business.
If requested to do so, Employee will provide Company with a description of the
duties and activities of the new position, and will participate in a mediation
or in-person conference with a Company representative within the notice period
in an effort to help avoid unnecessary legal disputes. The Company shall not
waive any of its rights under this Agreement if it elects not to request a
conference or elects to take no specific action upon receipt of the
notification.


4.2.    Arbitration. The parties agree to use arbitration in accordance with the
Mutual Agreement to Arbitrate Claims that exists between the parties to resolve
any disputes arising from this Agreement; provided, however, that temporary
injunctive relief to secure compliance with the restrictions on Employee in this
Agreement, and related discovery, may be pursued in a court of law pursuant to
Section 5 below until such time as an arbitration can be conducted. Any such
action shall not constitute a waiver of the parties' agreement to arbitrate by
any party. The arbitrator(s) shall have the power to issue both preliminary and
permanent injunctive relief to enforce this Agreement. In all other respects the
Mutual Agreement to Arbitrate Claims between the parties, which is incorporated
herein by reference, shall control. All issues of final relief related to this
Agreement will be decided through arbitration in accordance with the Mutual
Agreement to




--------------------------------------------------------------------------------




Arbitrate Claims or comparable controlling agreement to arbitrate between the
parties. The parties waive trial by jury on any claim arising from this
Agreement.


Section 5. Remedies and Reformation. In the event of a breach or threatened
breach of this Agreement, the offended party will be entitled to (i) an order of
specific performance, (ii) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction, (iii) damages, (iii)
attorney's fees and costs incurred in obtaining relief, and (iv) any other legal
or equitable relief or remedy allowed by law. To the extent a bond is required
for injunctive relief against Employee, the agreed bond amount shall be One
Thousand Dollars ($1,000.00). In the event the restrictions on Employee provided
for in this Agreement are found to be unenforceable as written, the parties
authorize the applicable Court or arbiter to reform the contract to make it
enforceable as a matter of equitable relief on either a permanent or temporary
basis.


SECTION 6. Severability, Waiver, Modification, Assignment, Governing Law. If any
provision contained in this Agreement is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. No waiver of
an obligation created by this Agreement by the Company shall be considered
binding unless it is agreed to in writing by the Company . The Company’s waiver
of a breach of any provision of this Agreement by Employee shall not operate or
be construed as a waiver of any subsequent breach by Employee. Except as to the
Mutual Agreement to Arbitrate Claims, and as otherwise expressly provided for
herein, this instrument contains the entire agreement of the parties concerning
the matters covered in it. This Agreement may not be modified, altered or
amended except by written agreement of all the parties or reformation by a
binding legal authority under Section 5 above. Employee consents to the
assignment of this Agreement by Company. This Agreement will automatically inure
to the benefit of Company’s successors in interest, affiliates, subsidiaries,
parents, purchasers, or assigns, including but not limited to Rent-A-Center, Inc
(whether as a third party beneficiary or otherwise), without need for any
further action or approval by Employee, each of which shall have the right to
enforce the Agreement. The laws of the state of Texas shall govern this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto, without regard for any conflict of laws
doctrines to the contrary. The parties consent to personal jurisdiction of the
courts located in Collin County, Texas, over them, waive any objection to the
convenience of such forum, and agree that a Collin County, Texas, venue shall be
exclusive in nature unless otherwise agreed in writing by the Company. Both
parties retain the right to terminate the employment relationship at their
discretion. Nothing herein modifies the at-will nature of the parties’
employment relationship.


SECTION 7. Resolution of Rights Regarding Confidential Information and Goodwill.
The parties stipulate that Employee has received Confidential Information and/or
developed business goodwill with customers through a past association with the
Company subject to agreements and policies of the Company limiting the use of
the Confidential Information and goodwill for the Company’s benefit. Grounds for
dispute exists between the parties as to what post-employment activities of
Employee would result in unauthorized disclosure or use of these items. This
Agreement is entered into, in part, to resolve such dispute, provide the parties
with a predictable set of expectations as to future conduct, avoid the cost of
litigation, and provide finality. This Agreement shall be construed as a form of
settlement agreement and enforced in accordance with public policies favoring
same. Accordingly, Employee agrees not to file a lawsuit to challenge the
enforceability of this Agreement.
//////END OF AGREEMENT, ONLY SIGNATURES FOLLOW///////






  






--------------------------------------------------------------------------------






AGREED to and effective as of _________________ (Effective Date).












THE COMPANY                    EMPLOYEE






_____________________________________        _____________________________________            
Mark E. Speese                    [Name]
Chairman and Chief Executive Officer












